Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 22, and 23, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-12, dated 6/9/2021) filed pursuant to the requirements of the AFCP 2.0 Program were persuasive and overcome the 35 U.S.C. 103 rejections.  
Independent Claim 1 recites limitations that include a method of tracking crew members on an offshore unit, the method comprising:
associating, in a database of a network system, a plurality of wireless transmitters with the crew members,
each of the wireless transmitters configured to transmit a wireless signal associated in the database with one crew member of the crew members;
associating, in the database, a plurality of wireless receivers arranged in a mapped layout of at least a portion of the offshore unit,
the mapped layout at least including a designated area of equipment used in an operation of the offshore unit,
each wireless receiver of the plurality of wireless receivers configured to receive wireless signals transmitted by one or more wireless transmitters of the plurality of wireless transmitters and each connected in communication with at least one processing device of the network system;
associating, in the database, at least one policy with the equipment used in the operation of the offshore unit;

automatically initiating, at the at least one processing device, a restriction in the designated area based on the monitoring of the state of the equipment in the designated area to establish the designated area as a restricted area;
detecting, at the at least one processing device in response to the restriction, any of the wireless signals in the restricted area as a breach of the restricted area;
determining, at the at least one processing device in response to the detection, an action based on the at least one policy associated with the equipment; and
initiating, at the at least one processing device, the determined action.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 22 recites limitations that include a programmable storage device having program instructions stored thereon to cause a programmable control device when in operation to:
associate a plurality of wireless transmitters with the crew members, 
each of the wireless transmitters configured to transmit a wireless signal associated in the database with one crew member of the crew members;
associate a plurality of wireless receivers arranged in a mapped layout of at least a portion of an offshore unit,
the mapped layout at least including a designated area of equipment used in an operation of the offshore unit,
each wireless receiver of the plurality of wireless receivers configured to receive wireless signals transmitted by one or more wireless transmitters of the plurality of wireless transmitters and each connected in communication with at least one processing device of a network system;

monitor a state of the equipment in the designated area;
automatically initiate a restriction in the designated area based on monitoring of the state of the equipment in the designated area to establish the designated area as a restricted area;
detect, in response to the restriction, any of the wireless signals in the restricted area as a breach of the restricted area;
determine, in response to the detection, an action based on the at least one policy associated with the equipment; and
initiate the determined action.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 23 recites limitations that include a system for tracking crew members on an offshore unit, the system comprising:
a plurality of portable wireless transmitters each configured to transmit a wireless signal;
a plurality of stationary wireless receivers arranged in a mapped layout of at least a portion of the offshore unit,
the mapped layout at least including a designated area of equipment used in an operation of the offshore unit,
each stationary wireless receiver of the plurality of stationary wireless receivers configured to receive wireless signals of the plurality of portable wireless transmitters;
a database associating one or more stationary wireless receivers of the plurality of stationary wireless receivers with the designated area and associating the crew members with the plurality of portable wireless transmitters,

a communication interface in communication with the plurality of stationary wireless receivers; and
at least one programmable control device in communication with database and the communication interface, the at least one programmable control device configured to:
monitor a state of the equipment in the designated area;
automatically initiate a restriction in the designated area based on monitoring of the state of the equipment in the designated area to establish the designated area as a restricted area;
detect, in response to the restriction, any of the wireless signals of the plurality of portable wireless transmitters in the restricted area as a breach of the restricted area;
determine, in response to the detection, an action based on the at least one policy associated with the equipment; and
initiate the determined action.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        June 14, 2021